Citation Nr: 1411674	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability, to include scoliosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and P.P.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

This case was most recently before the Board in July 2011, at which time it denied service connection for a thoracic spine disorder, to include scoliosis, and hypertension.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum and Decision, the Court remanded the case to the Board for proceedings consistent with the decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2013 Memorandum and Decision, the Court indicated that the Board should more thoroughly consider the nature of the disorder for which the Veteran seeks disability benefits, specifically, whether her symptoms are part of a single disorder encompassing her thoracic spine and multiple other anatomical regions.

In April 1996, the Veteran filed a claim for service connection for "chronic recurring muscle strain, neck and shoulders" and "bilateral elbow pain."  In a May 1996 rating decision, the RO found that the neck strain and elbow claims were not well grounded.  In an August 1996 rating decision, the RO found that the right shoulder claim was not well grounded and granted service connection for left shoulder strain (0%, effective September 1, 1995).  The Veteran did not file a notice of disagreement with respect to either decision.

In September 2004, the Veteran filed a claim for service connection for "cervical radiculopathy bilateral upper extremities/degenerative joint disease C3-4" and "scoliosis/pain thoracic spine/cervical spine pain."  In a March 2005 rating decision, the RO denied service connection for scoliosis and pain, thoracic spine.  The RO also recharacterized the neck issue as cervical spine strain and declined to reopen the underlying service connection claim essentially on the basis that new and material evidence had not been received to reopen.

In a July 2006 statement, the Veteran wrote:  "My back, neck, head, shoulders, elbows, wrists and fingers are all problem areas and I don't know how to separate them into single categories."  She contends that her alleged disabilities are traceable to her active service, specifically to a motor vehicle accident in May 1976.  She contends that she has experienced neck and back problems since that incident.  

During the October 2011 hearing, the Veteran offered testimony regarding her back.  She stated that she has "problems from the middle of my back and then down."  Hearing Transcript at 17.  Additionally, she currently has a disability diagnosis pertaining to her lumbar spine.  Current rating criteria do not differentiate between disorders of the thoracic or lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, the Board is recharacterizing the issue as a back disability, to include scoliosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board acknowledges evidence in the record indicating that the Veteran has complained of and received treatment for symptoms in areas other than her thoracic and lumbar spine, to include her cervical spine, left shoulder, and upper arms.  See March 2013 Memorandum and Decision at 9-10.  However, unappealed RO rating decisions in May 1996 and August 1996 denied service connection claims for neck strain and left shoulder strain, respectively.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).  Thus, the Board does not further consider diagnoses for degenerative joint disease of the cervical spine and cervical radiculopathy as part of her present service connection claim for a back disability.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Veteran underwent a VA spine examination in January 2010.  The Board finds that the examination report is of limited probative value.  The RO's instructions prior to the January 2010 VA examination only requested that an opinion be rendered as to whether any current thoracic spine disability was related to the Veteran's service.  The examiner responded to this question.  She found no thoracic spine condition and, therefore, did not provide a nexus opinion.  The examiner also diagnosed degenerative disc disease of the lumbosacral spine, but did not provide a nexus opinion.  A VA examination and opinion with respect to the lumbar spine must be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In its March 2013 Memorandum and Decision, the Court also found the Board's determination that the January 2010 VA hypertension examination was adequate to evaluate the Veteran's claim to be clearly erroneous.  Specifically, the Court noted that the VA examiner (1) failed to discuss any of the Veteran's in-service elevated blood pressure readings; (2) relied solely on the absence of hypertension in service and in the one year period following the Veteran's discharge in providing her opinion; and (3) made little effort to specifically consider the Veteran's lay assertions.

In light of the above, on remand a new opinion as to the etiology of the Veteran's current hypertension is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine the nature, extent, and etiology of any back disability, to include the thoracic and lumbar spine.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that any currently diagnosed thoracic and lumbar spine disability, to include degenerative disc disease of the lumbar spine and scoliosis, began during service or is otherwise related to such service.  In answering this question, the examiner should address the Veteran's statements regarding the incurrence of a back problem and continuity of symptomatology.  The examiner should also consider a January 1993 X-ray report.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's current hypertension.  The claims folder, to include a copy of this remand, must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current hypertension had its clinical onset in service, had its clinical onset in the year immediately following service, is related to the Veteran's elevated blood pressure readings in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on all instances of elevated blood pressure readings in the Veteran's service treatment records (including the readings between May 2, 1995 and August 12, 1995) and all instances of elevated blood pressure readings in the years since service.  The examiner should also discuss the Veteran's lay statements regarding continuous symptoms of high blood pressure and the date that she was first prescribed blood pressure medication.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



